Citation Nr: 9935907	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  90-00 238	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and [redacted]


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

By a decision entered on August 23, 1996, the Board of 
Veterans' Appeals (Board) denied entitlement of the veteran 
to service connection for post-traumatic stress disorder.  An 
appeal was then taken to the United States Court of Appeals 
for Veterans Claims (Court), and while the veteran's appeal 
was pending before the Court, the veteran died on November [redacted] 
1998.  Upon learning of the veteran's death, the Court 
entered an Order, dated [citation redacted], vacating the 
Board's decision of August 23, 1996, and the action of the 
Court was therein noted to have the legal effect of 
nullifying the previous merits adjudication by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, because that decision was subsumed in the Board 
decision.  [citation redacted].  The Court dismissed the appeal for lack of 
jurisdiction.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1968 to December 1970.

2.  On December 7, 1998, the VA's RO in Reno, Nevada, was 
notified that the veteran had died on November [redacted] 1998, and 
notice of the veteran's death was thereafter provided to the 
Court and the Board.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


